IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 192 DB 2015 (No. 8 RST 2016)
                                            :
                                            : Attorney Registration No. 70232
TRACEY ELIZABETH BURKETT                    :
                                            : (Montgomery County)
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       :


                                        ORDER


PER CURIAM


       AND NOW, this 27th day of January, 2016, the Report and Recommendation of

Disciplinary Board Member dated January 15, 2016, is approved and it is ORDERED

that TRACEY ELIZABETH BURKETT, who has been on Inactive Status, has never

been suspended or disbarred, and has demonstrated that she has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.